  Case 20-03637       Doc 14       Filed 02/14/20 Entered 02/14/20 14:49:21            Desc Main
                                     Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 20-03637
Jonathan Colon                                )
                                              )       Chapter 13
                                              )
Debtor.                                       )       Judge Carol A. Doyle


                                      NOTICE OF MOTION

TO:    Jonathan Colon, 9016 Keating Ave Apt 2A, Skokie, IL 60076 via US mail
       Tom Vaughn via ECF clerk’s electronic delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

       PLEASE TAKE NOTICE that on February 25, 2020 at 9:30 am I shall appear before the
Honorable Carol A. Doyle at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 742,
Chicago, Illinois, 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,


                                   CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice upon the parties named above on February 14, 2020 before
the hour of 5:00 p.m.


                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler
                                                              Counsel for Debtor(s)
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St,
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600




                                                  1
 Case 20-03637       Doc 14     Filed 02/14/20 Entered 02/14/20 14:49:21           Desc Main
                                  Document     Page 2 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 20-03637
Jonathan Colon                                )
                                              )       Chapter 13
                                              )
Debtor(s)                                     )       Judge Carol A. Doyle


              MOTION TO EXTEND STAY THE AUTOMATIC STAY

NOW COMES the Debtor, Jonathan Colon, by and through his attorneys, the law office of

CUTLER & ASSOCIATES, LTD., and in support of his Motion, states as follows:

       1)    The Court has jurisdiction over the proceeding pursuant to 28 USC 1334 and the is a

             “core proceeding” under 28 USC 157(b)(2).

       2)    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

             on February 09, 2020.

       3)    The Debtor proposed a plan that will repay 83% to his general unsecured creditors

             with a payment of $935 for 60 months.

       4)    The Debtor had a prior Chapter 13 case, that was dismissed on December 3, 2019

             Case No: 19-04705, within a year of filing, due to the Trustees motion to dismiss for

             failure to make plan payments.

       5)    In the prior case, Debtor lost his job at the end of August 2019 and had no income

             for over 2 months and he fell behind on his living expenses and Trustee payments

             and could not get caught up.

       6)    In the instant case, Debtor is working and his income is secure enabling him to be

             able to make his plan payments.




                                                  2
  Case 20-03637      Doc 14      Filed 02/14/20 Entered 02/14/20 14:49:21          Desc Main
                                   Document     Page 3 of 3


       7)   In the instant case, Debtor’s monthly expenses are manageable allowing him to afford

            his plan payments.

       8)   In the instant case, Debtor has had a positive change in circumstances, he is working,

            his income is steady, his monthly expenses are manageable and he can afford the

            Trustee payments in a feasible Chapter 13 plan and Debtor asks that the automatic

            stay be extended in his case.

       9)   Debtor has provided this Honorable Court with an affidavit of change and income

            and expense schedules, see attached Affidavit and schedules I and J from his previous

            Chapter 13 bankruptcy case, and the schedules I and J from his current Chapter 13

            bankruptcy case. See Affidavit and Exhibits A and B respectively.



       WHEREFORE, the Debtor prays that the Honorable Court enter an Order Extending the

Automatic Stay, and for such further relief that the Honorable Court may deem just and proper.




Dated: 2/14/2020                                           Respectfully Submitted,

                                                    By:    /s/ David H. Cutler
                                                           David H. Cutler, esq.,
                                                           Counsel for Debtor(s)
                                                           Cutler & Associates, Ltd.
                                                           4131 Main St,
                                                           Skokie, IL 60076
                                                           Phone: (847) 673-8600




                                               3
